Damages are given to compensate the injured party for his loss; and the measure of his damages in any given case is so much money as will compensate him for all loss which results directly from the wrong done him. Fay v. Parker, 53 N.H. 342; Hovey v. Grant, 52 N.H. 569, 581. The market value of goods which have been destroyed is not the measure of the injured party's damages, but only evidence to be considered on that question; for "a party may be greatly injured by the loss of goods which he cannot sell." Hovey v. Grant, supra. Compensation being the rule, the plaintiff's judgment was for the correct amount. It will take $49.50 to put him in as good condition as he was before the wrong was done; for he paid $14.50 for care of the horse when it was of no use to him (Cornell v. Putnam,58 N.H. 534), and it will cost him $35 to replace it by another as serviceable as the one he lost.
Exception overruled.
PARSONS, J., did not sit: the others concurred. *Page 480